Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          01-OCT-2018
                                                          10:19 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                  vs.

              JAROD SHINSATO, aka Jarod R. Shinsato,
                  Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. CR. NO. 16-1-1534)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee’s application for writ of

certiorari, filed on August 20, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 1, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson